Motion GRANTED and Order filed August 30, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00568-CV
                                   ____________

   IN RE TRANSOCEAN OFFSHORE DEEPWATER DRILLING, INC.,
                           Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               269th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2021-01455

                                      ORDER

      On August 2, 2022, relator Transocean Offshore Deepwater Drilling, Inc.,
filed a petition for writ of mandamus in this court. Relator asks this court to compel
the Honorable Cory Sepolio, Judge of the 269th District Court, in Harris County,
Texas, to set aside his July 18, 2022 order denying relator’s motion to compel an
independent neurological examination of the plaintiff entered in trial court number
2021-01455, styled Daman Roy v. Transocean Offshore Deepwater Drilling, Inc.

      Relator has also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On August 2, 2022, relator asked this court to stay
proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the September 19, 2022 trial setting in trial court cause number
2021-01455, Daman Roy v. Transocean Offshore Deepwater Drilling, Inc.,
STAYED until a final decision by this court on relator’s petition for writ of
mandamus, or until further order of this court.

                                   PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Zimmerer. (Bourliot, J., would deny
the motion to stay).